Citation Nr: 0902218	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial evaluation in excess of 10 percent for 
idiopathic central nervous system hypersomnolence, claimed as 
narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran had active service from December 1965 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

The veteran's idiopathic central nervous hypersomnolence 
disability is productive of persistent daytime 
hypersomnolence, but does not require the use of a continuous 
airway pressure (CPAP) machine.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
of 30 percent for idiopathic central nervous hypersomnolence 
have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letter dated in August 2003. 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of July 2003, the date of his claim, and that 
a 10 percent rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was afforded a VA examination in June 2004, prior to the 
grant of service connection.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disabilities is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126.  A claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 U.S.C.A. § 4.20.  However, evaluation of the same 
disability under various diagnoses is to be avoided. 
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14; see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The critical element is 
whether the symptomatology for any one of multiple conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). 

In a December 2003 VA progress note, the staff physician 
noted the veteran's excessive daytime sleepiness was 
consistent with idiopathic hypersomnia and that there was no 
evidence of narcolepsy.  This physician recommended 
discontinuing any CPAP treatment. 

In February 2004 the veteran had a sleep-diagnostic sleep 
study consult.  He described a history of daytime sleepiness 
and fatigue.  He also had complaints of apnea episodes while 
sleeping.  He reported being told he had narcolepsy in 
service, though he was not prescribed medication.  The 
veteran's sleep was observed; the examiner noted 4 
obstructive apneas.  While a diagnosis of narcolepsy requires 
two sleep-onset-rapid-eye movement-periods (SOREMP), the 
veteran had had none.  The impression was of idiopathic 
central nervous system hypersomnolence.  The treatment plan 
included a trial of CPAP for a period of one month, after 
which if his sleepiness was not resolved, the veteran would 
be started on medication.   

In June 2004 the veteran was afforded a VA neurological 
examination.  Reviewing the claims file, the examiner noted 
the veteran had incidents while in-service of sleeping on 
duty and that there had been a diagnosis of narcolepsy in 
service.  However the veteran never had cataplexy.  The 
veteran's score on the sleepiness scale was quite 
significant.  The examiner noted the February 2002 diagnosis 
of idiopathic central nervous system hypersomnolence and 
explained that this appears similar to narcolepsy and the two 
can be hard to distinguish; further in 1970 medical personnel 
would not have been aware of idiopathic central nervous 
system hypersomnolence.  The diagnosis of narcolepsy would 
have been the impression given at that time.  The VA examiner 
reiterated the diagnosis of idiopathic central nervous system 
hypersomnolence and noted this disability would impair the 
veteran's ability to concentrate or accomplish intellectual 
tasks.  

The veteran described his condition in his substantive appeal 
as falling asleep on average of twice a day.  In February 
2006, during a VA general medical examination the veteran 
stated he was on medication for his hypersomnolence, though 
he still experienced sleepiness 2-3 times a day and had 
difficulty waking up in the morning.  The examiner noted he 
did not appear drowsy during that examination.  During a 
March 2006 VA examination for a different disability, the 
veteran informed the examiner that he had been diagnosed with 
an idiopathic sleep disorder and that it was difficult for 
him to get up in the morning.  He felt particularly tired 
during some days and needed to take naps during the day to 
continue functioning.  

Upon the grant of service connection for idiopathic central 
nervous system hypersomnolence, claimed as narcolepsy, the 
veteran was assigned an initial evaluation of 10 percent.  
The veteran's disability was rated according to 38 C.F.R. § 
4.124a, Diagnostic Code 8108 (2008), for narcolepsy, which 
indicates that narcolepsy should be rated under Diagnostic 
Code 8911, the rating for petit mal epilepsy.  Petit mal 
epilepsy is evaluated under the general rating formula for 
minor seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 
(2008).  Apparently the RO considered the veteran's sleep 
episodes as analogous to minor seizures, thereby considering 
any periods of falling asleep as equivalent to a brief 
interruption in consciousness.  See NOTE (1) and (2), 38 
C.F.R. § 4.124a, Diagnostic Code 8911.

The rating criteria for minor seizures focus on the frequency 
of such seizures (or periods of unconsciousness in this case.  
Under the Diagnostic code, a minor seizure consists of a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  Id. at Note 
(2).  A 10 percent rating is assigned when a person has a 
confirmed diagnosis of epilepsy with a history of seizures; a 
20 percent rating is assigned for at least one major seizure 
in the last 2 years or at least two minor seizures in the 
last 6 month; 40 percent rating is assigned when a person 
averages at least 5 to 8 minor seizures weekly; a 60 percent 
rating is assigned when a person averages at 9 to 10 minor 
seizures weekly; and an 80 percent rating is assigned when a 
person averages more than 10 minor seizures weekly.  Id.

Again, the veteran's sleep disability has been evaluated 
under the above criteria pertinent to seizures, which are a 
component of rating narcolepsy.  However, the overall 
evidence, as detailed previously, indicates that the veteran 
does not have narcolepsy, but idiopathic central nervous 
system hypersomnolence.  Indeed, the Board notes that the 
veteran himself describes nothing resembling the physical 
seizures contemplated under Diagnostic Code 8911.    

Based on the above, the Board finds that the veteran's 
diagnosis of idiopathic central nervous system 
hypersomnolence and his described symptoms more closely 
resemble Diagnostic Code 6847, for Sleep Apnea Syndromes.  
Sleep apnea as rated under Diagnostic Code 6847 dictates that 
sleep apnea which is asymptomatic but with documented sleep 
disorder breathing warrants a noncompensable disability 
rating; sleep apnea with persistent day-time hypersomnolence 
warrants a 30 percent disability rating; sleep apnea which 
requires use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine warrants a 50 
percent disability rating; and, sleep apnea which results in 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale; or, requires tracheotomy, warrants a 100 
percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6847.

The Board determines that the veteran's complaints and the 
objective findings most closely resemble persistent day-time 
hypersomnolence.  This warrants a 30 percent rating under 
Diagnostic Code 6847.  While use of an assistive device such 
as a continuous airway pressure (CPAP) machine was 
considered, the evidence before the Board does not indicate 
the veteran is required to use one, therefore, a 50 percent 
rating is not warranted.  Moreover, as the evidence does not 
show sleep apnea resulting in chronic respiratory failure 
with carbon dioxide retention or cor pulmonale; or, requires 
tracheotomy, a 100 percent evaluation is not warranted.  

The Board also finds that a staged rating is not warranted 
here, as the idiopathic central nervous hypersomnolence 
disability degree of impairment has not varied significantly 
during the appeal period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Further, the Board observes the veteran is already in receipt 
(April 2006) of a TDIU rating for his service-connected 
disabilities.

Additionally, the Board finds that there is no showing that 
the veteran's sleep apnea reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1). During the period in question, this disability 
was not objectively shown to markedly interfere with 
employment (beyond that contemplated in the rating assigned 
at each stage), or to warrant frequent periods of 
hospitalization.  There also is no evidence to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board concludes that an 
initial, compensable rating for idiopathic central nervous 
hypersomnolence of 30 percent must be granted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 
5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to an initial disability rating of 30 percent for 
idiopathic central nervous hypersomnolence is granted, 
subject to the law and regulations governing the payment of 
compensation benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


